Citation Nr: 0025306	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the left upper anterior thigh, Muscle 
Group XIV, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
January 1946.  He is the recipient of the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision, in which the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
evaluation for SFW of the left thigh, Muscle Group XIV.  The 
Board remanded this case in July 1998 for consideration of 
the claim under revised criteria for rating muscle injuries 
promulgated during the pendency of this appeal.

In April 2000, the this case was certified from the RO to the 
Board.  In May 2000, the appellant submitted additional 
evidence directly to the Board, and subsequently waived 
initial consideration of this evidence by the RO.  This 
evidence included a September 1996 medical opinion by W. R. 
D, M.D., which supports the appellant's  previous arguments 
that he should be service connected for vascular and/or 
neurologic disability secondary to the SFW of the left thigh.  
These claims are referred to the RO for appropriate action, 
and the Board will limit discussion to the muscle injury 
increased rating claim on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  In service, the appellant sustained a small SFW to the 
left thigh resulting in a fragment that imbedded in the left 
femur at the base of the greater trochanter.  The fragment 
was removed under local anesthesia without resultant 
disability of the femur.  There is no objective evidence of 
any current disability related to his in- service SFW apart 
from 2 asymptomatic scars.

3.  The SFW resulted in no more than moderate injury 
involving Muscle Group XIV.

4.  In adjudicating the particular facts of this case, the 
Board finds no substantive difference between the regulations 
pertaining to the evaluation of muscle disabilities in effect 
prior to and subsequent to July 3, 1997.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent rating for 
SFW of the left upper anterior thigh, Muscle Group XIV, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, Diagnostic Codes 5003, 
5010, 5314 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that residual disability associated 
with his SFW of the left upper anterior thigh, Muscle Group 
XIV, has increased in severity and, thus, warrants a 
disability evaluation in excess of the currently assigned 10 
percent rating.  His allegations, when viewed in the light 
most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In its review of the record, the Board finds that 
all evidence necessary for an equitable disposition of this 
claim has been obtained.  38 U.S.C.A. § 5107 (West 1991).

According to statements and testimony of record, the 
appellant claims that after the shell fragment wound, he 
spent six weeks in a hospital recovering from an operation to 
remove the shrapnel; that he was treated for an infection 
with Penicillin; that he was not told that shrapnel had gone 
into the thighbone nor that some of the shrapnel had broken 
off into small pieces; that he was also not told that there 
was a dent in his bone from the shrapnel; that his thigh 
muscles were re- injured in 1989 when an MRI of the head 
caused pieces of shrapnel to move around; that he has 
traumatic arthritis of the left hip which is 
"constitutionalization with a bone injury"; and that the 
irregularity of the femoral head is a residual of a fragment 
which traveled at high speed.  His current complaints include 
left sided pain which interferes with his sleep and sideways 
movement, loss of hip and knee flexion, thigh and knee 
swelling, buttock pain and sensitivity to touch.

On May 11, 1945, the appellant sustained a 11/2 x 1 x 11/2 
centimeter (cm.) SFW which, by x- ray examination, was shown 
to be imbedded in the left femur at the base of the greater 
trochanter.  His wound measured 3/4 x 3/4 of an inch.  His 
service medical records show that his initial general 
examination was "essentially negative except for small 
shrapnel wound at upper thigh left leg."  His wound was 
dressed and he received 4000 units of Penicillin every 2 
hours and 1 gram of Sulfadiazine every 4 hours.  On May 31, 
1945, the metallic fragment was removed under local 
anesthesia with a follow- up examination showing a 
radiolucent defect in the region of the greater trochanter, 
at the site of the previous foreign body, which did not 
appear of any greater extent than would be occasioned by the 
presence of foreign body in the bone.  He was given an 
impression of "bony defect in greater trochanter, the result 
of a foreign body that was previously imbedded in the bone."  
His wound healed well and he was returned to duty on June 11, 
1945.

By means of a rating decision dated in February 1946, the RO 
granted service connection for shell fragment wound of the 
left thigh, Muscle Group XIV, and assigned a 10 percent 
disability rating which has remained in effect to the current 
appeal.

Post- service, the appellant first underwent VA examination 
in January 1948.  He voiced complaint that "certain 
movements caused him pain."  Physical examination revealed a 
well healed scar from the shrapnel the size of a five-cent 
piece and a well healed 2-inch linear incision scar.  There 
was no evidence of atrophy or limp, and the extrusion of the 
knee joint was normal.  X- ray examination revealed several 
tiny metallic foreign bodies overlying the shaft of the left 
femur just below the greater trochanter, but there was no 
evidence of reaction observed in the regional bone.  There 
was also a small ovoid bony shadow in the soft tissue 
adjacent to the greater trochanter, but no evidence of 
metallic foreign body in the soft tissue of the upper end of 
the femur.

In pertinent part, the appellant's subsequent medical history 
reveals that he underwent a coronary artery bypass graft in 
1981 with repeat double vessel grafting in 1986.  His grafts 
were from the saphenous veins of the left and right thigh.  
He underwent an MRI examination of the head in July 1989 
following a cerebral infarct.  An October 1990 VA clinical 
record reveals his treatment for left hip pain and left knee 
swelling.  An x- ray examination of the left hip revealed 
minimal osteoarthritic changes with slight sclerosis of the 
superior acetabular lip and a cystic defect with sclerotic 
borders involving the left femoral neck.  There were no acute 
fractures, dislocations, other bony defects or destructive 
changes.  X- ray examination of the left knee was remarkable 
only for an incidental notation of numerous surgical clips 
within the soft tissues medially.

According to a VA Form 21- 4138 filing, dated in February 
1991, the appellant indicated that the SFW was relatively 
asymptomatic until he began to experience hip pain "five 
years" previously.  He further indicated that left hip pain 
caused him to limp; that he also had left knee pain and 
swelling; and that he was diagnosed with arthritis which 
curtailed his walking and exercise activity.

A June 1991 VA orthopedic examination revealed the 
appellant's further complaint of buttock pain.  His 
examination revealed diminished but present deep tendon 
reflexes (DTR's) with good muscle strength in the lower 
extremities.  Physical examination of the left leg and hip 
were unremarkable with the exception of some slight 
tenderness along the course of the left sciatic nerve.  X- 
ray examination revealed a cyst in the neck of the left femur 
with some slight irregularity in the region of the fovea of 
the left hip.  There were no significant arthritic changes.  
Impression was of status post SFW of the left thigh and hip 
manifested by scars on the proximal thigh and traumatic 
arthritis of the left hip manifested by irregularity of the 
femoral head in the region of fovea of the femur. 

A July 1993 physiatry examination, conducted at Braintree 
Hospital, revealed the appellant's complaint of tightness and 
stiffness in the left lateral thigh and some knee discomfort.  
Physical examination revealed symmetrical lower extremities 
without focal muscle wasting.  There was a small, dime- sized 
scar on the left anterolateral proximal thigh which was not 
particularly adherent to the underlying structures and a 
surgical incision just posterior to the trochanter related to 
the shrapnel removal.  The examiner indicated that, upon 
comparing the entrance wound and the reported location of the 
shrapnel, it was impossible that the hip joint was in any way 
violated.  X- ray examination of the left hip showed normal 
articular surface of the femoral head with one solitary or 
two lobe cyst in the femoral neck which was not the type of 
cyst seen with degenerative arthritis.  

The examiner opined that the cyst was an incidental finding 
which was unrelated to the shrapnel that was reportedly 
imbedded just distal to the greater trochanter.  There were 
also multiple recent surgical metallic staples on the medial 
aspect of the leg related to recent surgery and not the 
initial injury.  There may have been one tiny metallic 
fragment in the cortex distal to the greater trochanter that 
was of no significance.  The bony structure appeared totally 
normal without evidence of previous myelitis.  The examiner 
commented that the appellant was mistakenly describing his 
hip as the trochanteric region as opposed to the anatomical 
hip joint per se.  The examiner also offered opinion that the 
shrapnel injury was only one more step significant than 
"slight" and, thus, should be classified as "moderate."

An x- ray examination conducted at Brigham and Women's 
Hospital revealed numerous clusters of surgical clips in the 
left groin area and a poorly defined lucency in the left 
subcapital region that was considered a "Pitt's pit."  The 
results were interpreted as "essentially negative."

On VA muscles examination, dated in May 1995, the appellant 
primarily complained of pain and swelling in the left hip and 
knee as well as pain in the right hip.  He believed that his 
shrapnel wound in the left upper thigh muscle caused these 
symptoms.  Physical examination revealed scars on the upper 
left thigh which were not tender or fixed.  Tape measurement 
readings revealed a 47 cm. circumference of the mid- thighs 
bilaterally as well as a 46 cm. circumference of the knees.  
He argued that his left thigh was in fact swollen and refused 
to accept the tape measurement reading.  He repeatedly 
complained that he wanted an honest examination.  The 
examiner discontinued the examination and suggested that the 
appellant see another examiner.

A February 1996 x- ray examination conducted at Baptist 
Medical Center Nassau revealed a 1- 2 mm. metal foreign body 
in the soft tissues adjacent to the proximal shaft of the 
left femur at the level of the lower trochanter.  There were 
also multiple surgical clips in the soft tissues medial to 
the hip joints.  The joint was well preserved and the 
skeletal structures were intact.  The radiologist commented 
that the foreign body might have been related to previous 
surgery or traumatic foreign body.  

On VA muscles examination, dated in January 1997, the 
appellant complained that an MRI examination of his head 
caused shrapnel to move in his thigh and resulted in left 
knee and thigh pain.  He further complained of inability to 
sleep on his left side, swelling of the left hip and knee, 
and pain in the right hip.  Physical examination revealed 
that he weakly toe and heal walked.  He was able to reach to 
within 18 inches of the floor and could squat a third of the 
way down.  He was capable of left knee flexion to 130 degrees 
and neutral extension.  The left knee was stable to 
varus/valgus and Lachman testing.  His left thigh was 1 inch 
larger than the right at approximately 6 inches above the 
proximal pole of the patella.  His right hip movement was 
normal and painless.  X- ray examination was interpreted as 
showing normal hips, knees and joints.  There was an apparent 
healing bone cyst in the neck of the femur which did not 
affect the joint and was considered a chronic and non- 
pathologic finding.  Based upon the above, the examiner 
offered the following diagnosis:

"This man is status post a shrapnel wound to the 
left proximal femur, he has subsequently had an 
MRI which has moved the shrapnel, which he states 
is there.  I have reviewed the x- rays and there 
may well be a piece of shrapnel there, it is 
difficult to be certain because he has surgical 
clips from his vein surgery, secondary to the open 
heart surgery, and if one of those clips is looked 
at end on, it would look very much like the 
'shrapnel' that is there now.  So, there may be 
shrapnel there, I don't know.  This man makes it 
very clear that he has had his V.A. representative 
fighting for his case, he had mentioned lawyers, 
he has written to the President of the United 
States.  I do not see objective evidence of 
anything other than the original shrapnel 
injury."

A subsequent VA muscles examination, dated in April 1997, 
revealed that the appellant's right knee appeared to be 
bigger by visual inspection, but that tape measurement showed 
both knees to be identical in size.  His right knee was 
affected somewhat by peri- articular degenerative joint 
disease, but his left was not.  He manifested some limitation 
of motion of the hips which, according to the examiner, was 
normal bilaterally considering his stated age.  His knees 
were normal to examination.  His scars on the left thigh, 
which were described as exit and entry wounds, were 
unremarkable.  The examiner commented that the location of 
the wounds implicated possible damage to tensor fascia latta 
without involvement of any major muscle groups, nerves or 
blood vessels.  Weight resistance testing, also referred to 
as a "Deluca" evaluation, revealed an 80 percent stamina 
disability of the left thigh which could not be explained.  
There was also subjective complaint of weakness and fatigue.  
X- ray examination revealed mild degenerative disease of both 
hips and knees which appeared normal for his stated age.  
There were a great number of surgical clips which were 
presumed due to vascular surgery.  Upon very careful 
inspection, there was no shrapnel detected.  The examiner 
further commented that the appellant's complaint of re- 
injury due to the MRI examination was a "most unlikely story 
... I have never heard of the MRI affecting the metal in any 
way."

In April 1999, the VA examiner who performed the April 1997 
examination commented that, upon review of the claims folder, 
his previous reference to entry and exit wounds was incorrect 
as records showed that the scars were from an entry wound and 
an incision for extraction.  It was noted that the femur was 
relatively close to the skin which allowed extraction by 
local anesthesia.  Neither the examiner nor the radiologist 
could see the previously mentioned metallic fragments over 
the shaft of the femur, although there were numerous vascular 
clips which could not be confused with fragments.  The femur 
area was described as "completely normal" without current 
evidence that the femur was injured or that the fragment was 
imbedded.  It was noted that it was possible that the 
fragment was once partially imbedded in the periosteum, but 
that it was removed without residual.  It appeared that the 
fragment entered into the femur with the only likely 
involvement of the vastus lateralis.  There was no indication 
of sloughing of soft tissues.  The discrepancy between the 
right and leg lower extremities upon weight resistance could 
not be accounted for, although the examiner noted that the 
appellant did not appear to be trying equally on both sides.  
In the examiner's medical opinion, there was no weakness of 
the left thigh muscles or any disability attributable to the 
SFW injury.

In the September 1996 letter, submitted in May 2000, Dr. WRD 
opined that the appellant had neurologic and vascular 
disability if the left leg.  Based on history provided by the 
appellant, limited physical examination, and review of X- 
rays, Dr. D. expressed the opinion that a 10 percent rating 
was " not a fait rating."

For VA compensation purposes, the severity of a muscle 
disability is assessed by application of the criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  On July 3, 1997, new regulations became 
effective with respect to the criteria to be considered in 
muscle injury cases.  62 Fed.Reg. 30235, 30238 (June 3, 
1997).  Prior to the effective date of the new regulations, 
the appellant's claim for an increased rating may only be 
evaluated according to the older regulatory standard.  VA 
O.G.C. Prec. 3-2000 (April 10, 2000).  However, pursuant to 
the holding of the U.S. Court of Appeals for Veterans Claims 
in Karnas v. Derwinski, 1 Vet.App. 308 (1991) and the 
statutory provision of 38 U.S.C.A. § 5110(g), the appellant's 
claim for an increased rating must be considered under both 
the old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

The RO has currently rated the appellant's residuals of a 
shell fragment wound (SFW) of the left upper anterior thigh, 
Muscle Group XIV, as 10 percent disabling pursuant to 
Diagnostic Code 5314.  38 C.F.R. § 4.73 (1999).  This rating 
contemplates a moderate muscle disability involving the 
anterior thigh group affecting extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial band, and acting with hamstring in 
synchronizing hip and knee.  A 30 percent rating is warranted 
for a "moderately severe" muscle disability and a 40 
percent is warranted for a "severe" muscle disability.

Initially, the Board notes that VA's regulatory changes in 
July 1997 were intended to be organizational, rather than 
substantive, in nature.  See generally 62 Fed.Reg. 30235, 
30238 (June 3, 1997).  With respect to the regulatory 
classifications of "moderate," "moderately severe, " and 
"severe" muscle injuries, the Board finds that the specific 
rating criteria indeed remains essentially unchanged without 
any substantive effect.  As such, the Board will adhere to 
the organizational structure and definitions currently in 
effect for ease of reference. 

Pursuant to 38 C.F.R. § 4.56, a disability should be 
classified as moderate when there was through- and- through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in- 
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal symptoms of 
muscle wounds, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (1999).

A disability should be classified as moderately severe when 
there was a through-and- through or deep penetrating wounds 
by small high- velocity missiles or large low-velocity 
missiles, with debridement, prolonged infection, sloughing of 
soft parts or intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of a wound 
of severe grade, and consistent complaints of symptoms of 
muscle wounds.  Objective findings should include relatively 
large entrance and (if present) exit scars indicating the 
track of the missile through important muscle groups, with 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (1999).

Finally, a disability should be classified as severe when 
there is a deep penetrating wound due to high velocity 
missile, or explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaint should include cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries, and if present, evidence of inability 
to keep up with work requirements.  Objective findings show 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the muscle.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicated severe impairment of 
function.  An X- ray may show minute multiple scattered 
foreign bodies.  Palpation of the muscles shows moderate or 
extensive loss of deep fascia or of muscle substance, soft or 
flabby muscles in the wound area.  38 C.F.R. § 4.56(d)(4) 
(1999).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).

After a review of the evidence, the Board finds that more 
that moderate muscle injury disability resulting from SFW of 
the left thigh is not shown by the objective evidence of 
record.  In this respect, the medical evidence shows that the 
appellant sustained a small SFW to the left thigh, one 
fragment of which imbedded in the left femur at the base of 
the greater trochanter.  His fragment wound was relatively 
superficial, and the fragment was removed under local 
anesthesia.  His service medical records do not confirm that 
the wound became infected or required debridement, although 
he was treated with antibiotics.  A VA examiner has opined 
that the vastus lateralis was the only likely muscle 
involved.  He was returned to full duty in approximately one 
month following the initial injury and, by his own admission, 
was "relatively asymptomatic" until the 1980's.  

In the 1980's, the appellant underwent saphenous vein 
grafting of the left thigh with the placement of numerous 
surgical clips.  Thereafter, x- ray examinations revealed a 
foreign body in the soft tissues adjacent to the proximal 
shaft of the left femur at the level of the lower trochanter.  
The medical opinion of record is inconclusive as to whether 
the foreign metallic body is related to his previous surgery 
or traumatic injury.  However, both private and VA examiners 
have concluded that such defect is of "no significance."  
Additionally, VA muscle examiners have offered opinion that 
there is no objective evidence of muscle disability related 
to the SFW, and a private examiner has offered opinion that 
the injury as a whole is between slight and moderate in 
degree .  As to opinion by Dr. Davis, that the injury should 
be rated more than 10 percent, this opinion was not based on 
review of the claims file, including the service medical 
records, and is considered less probative than the 
aforementioned VA medical opinions.  

The appellant does manifest some functional impairment of the 
left thigh, but the more probative medical evidence shows no 
relationship between the SFW and the noted swelling or the 
neurologic impairment of the thigh.  The more probative 
medical evidence also shows no relationship between the SFW 
and any arthritis or other disability of the left hip.  
According to accepted rating principals, manifestations of 
these nonservice connected disorders may not be considered in 
rating the SFW.  38 C.F.R. § 4.14.

The appellant has provided his own opinion that his current 
left leg and thigh complaints are related to his SFW and/or 
movement of shrapnel by an MRI examination.  He has also 
provided opinion that he was treated for an infected wound in 
service, and that he currently manifests traumatic arthritis 
related to his SFW.  As a lay person, he is deemed competent 
to present testimony involving matters capable of lay 
observation such as describing his symptoms manifested in 
service and subsequent to service.  However, he is not 
competent to speak to matters involving medical diagnosis or 
etiology.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
indicated above, the preponderance of medical opinion 
indicates that he does not manifest traumatic arthritis 
related to his SFW.  Additionally, there is no competent 
medical evidence of record which supports his other lay 
assertions as to etiology.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, in excess of the currently 
assigned 10 percent rating, for SFW of the left upper 
anterior thigh, Muscle Group XIV.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1999).


ORDER

An increased rating for residuals of a SFW of the left upper 
anterior thigh, Muscle Group XIV, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

